DOWDELL, J.
Circumstances accompanying the discovery of the perpetration of a crime, the persons-present just before or just after such discovery, their acts and incidents connected with such acts leading up. to the discovery, are admissible in evidence. The evidence objected to is clearly shown to be material and relevant when taken in connection with what occurred at the house of the defendant between the prosecutor;, defendant and his brother, especially that part where-the defendant spoke up and said that he paid for the broken lamp chimney or gave his brother the- ten cents-to pay for it. When taken together the evidence tends to show defendant’s presence at the time the lamp chimney was broken, and that he had secreted himself in file-store, when the prosecutor went to his dinner, and after commission of the crime, during the absence of the-prosecutor, had gone up stairs, and upon the return of the prosecutor accompanied bjr the brother of the defendant, as the prosecutor went to the front of the store room, the defendant, on coming down the stairway where the lamp was sitting, to make his escape from the 'house, broke the chimney, the noise of which breaking was heard by the prosecutor, the ten cents paid the prosecutor by defendant’s brother, being paid immediately upon the breaking. The statement made by the defendant that he paid for the lamp chimney was also objected to by the defendant; but in connection with the other evidence, it Avas clearly relevant as an inculpating circumstance. There was no error in overruling defendant’» motion to exclude the evidence;
*73There were three charges requested by the defendant which were refused by the court. These charges were-bad in having a tendency to mislead and confuse the-jury. If by the defendant’s possession of the money,, the charges intended the money, which the evidence showed the defendant had ten or twelve days after the-perpetration of the crime, and they are susceptible of this meaning, then they were clearly bad, for the defendant might have, between the time of the theft and the-time the money was seen in his possession, exchanged that which he had stolen for other money. The possession of the money by the defendant as shown by the testimony, was not neeessarity an ingredient of the crime, but was evidentiary matter to be taken in connection with other evidence tending to show defendant’s guilt. Moreover, the jury might have found the defendant guilty on the evidence in the case independent of the evidence of possession of the money.
The criterion of the degree of proof necessary for conviction is not that the jury must believe beyond a reasonable doubt every part of the testimony, or the testimony as to every fact introduced in evidence, but that they must believe from all the evidence beyond a reasonable doubt that the defendant is guilty -of the crime-charged in the indictment. The court committed no-error in refusing to give the'charges requested.
In -support of what we have said as to the correctness of the trial court’s rulings upon the evidence and the charges, see the following cases: Williams v. State, 123 Ala. 39; Smith v. State, 88 Ala. 23; Shepperd v. State, 94 Ala. 102; Leonard v. State, 115 Ala. 80; Dent v. State, 105 Ala. 14.
Affirmed.